[Cite as In re L.L., 2022-Ohio-4492.]


STATE OF OHIO                     )                    IN THE COURT OF APPEALS
                                  )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

IN RE: L.L.                                            C.A. No.       30266



                                                       APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
                                                       COURT OF COMMON PLEAS
                                                       COUNTY OF SUMMIT, OHIO
                                                       CASE No.   DN19-11-979

                                 DECISION AND JOURNAL ENTRY

Dated: December 14, 2022



        CARR, Presiding Judge.

        {¶1}     Appellant, N.J. (“Father”), appeals from a judgment of the Summit County Court

of Common Pleas, Juvenile Division, that adopted a magistrate’s decision and placed his child in

the legal custody of a maternal uncle (“Uncle”). This Court affirms.

                                                  I.

        {¶2}     Father is the biological father of L.L., born July 23, 2016. The child’s mother

(“Mother”) did not appeal the trial court’s judgment.

        {¶3}     On November 26, 2019, Summit County Children Services Board (“CSB”) filed a

complaint, alleging that L.L. was an abused, neglected, and dependent child. A few days earlier,

L.L. was removed from Mother’s custody pursuant to Juv.R. 6, along with her two older half-

siblings, who are not Father’s children and are not parties to this appeal. Ten days later, the agency

filed an amended complaint, which added more recent allegations about Mother’s parenting
                                                 2


behavior, including her admission that, while she was intoxicated, she had left then three-year-old

L.L. home alone.

       {¶4}    L.L. was later adjudicated abused, neglected, and dependent and was placed in the

temporary custody of CSB. L.L. was initially placed in the home of Uncle, along with her two

older half-siblings.

       {¶5}    The original case plan was adopted by the trial court. The case plan required Father,

who had not been actively involved in L.L.’s life, to contact CSB and inform the agency about

whether he intended to assume a parenting role in L.L.’s life. Throughout most of this case, Father

lived in Allegheny County, Pennsylvania. He first contacted CSB about L.L. during June 2020

but did not contact the agency again until he came to a review hearing on August 4, 2020. He

spoke to the caseworker and expressed interest in custody of L.L.

       {¶6}    The case plan was amended to add reunification services for Father, including that

he would be permitted to visit L.L. Because he had a history of domestic violence, Father was

also required to complete an anger management program, which he did. The case plan further

required CSB to contact the children services agency in Allegheny County through the Interstate

Compact for the Placement of Children (“ICPC”) to investigate Father and his home to determine

whether Father would be a suitable placement. At that time, Father lived in the home of K.W.,

with whom he was involved in a romantic relationship. K.W. owned the home and had been living

there with her own children for an extended period.

       {¶7}    Father, the home, and those residing there (K.W. and her children) were later

approved through the ICPC investigation. L.L. was placed in that home on April 8, 2021. Father

was required to stay in contact with the Pennsylvania caseworker (“ICPC caseworker”), allow her

to regularly check on L.L. via home visits, and keep the ICPC caseworker apprised of any changes
                                                   3


in L.L.’s circumstances. The case plan was again amended to reflect that L.L. had been placed

with Father in Pennsylvania. Amendments included that “[L.L.] will need to reside with [Father]

for six months while being monitored by a worker from Pennsylvania before [CSB] can ask for

legal custody to be granted to [Father] with the approval of the state of Pennsylvania.”

       {¶8}    The ICPC caseworker regularly visited K.W.’s home in which L.L. was living with

Father and observed that L.L. was doing well there. She further observed, however, that K.W. was

acting as the primary caregiver of L.L. and her own children. During early September 2021, K.W.

and Father ended their relationship and, without informing the ICPC caseworker, Father and L.L.

moved out of K.W.’s home. Because the ICPC caseworker was scheduled to visit the home again

on September 15, 2021, K.W. called her shortly beforehand to cancel the home visit. The ICPC

caseworker then learned for the first time, more than a week after they moved, that Father and L.L.

were no longer living in K.W.’s home. K.W. informed her that she believed Father and L.L. were

living nearby but she did not know the location.

       {¶9}    The ICPC caseworker immediately sent Father a text message, but he did not

respond. She later reached him via a telephone call, but he did not disclose where he and L.L.

were living. Father told her that they had been staying with a woman who did not want the

caseworker to come to her home, so they would move elsewhere. Father agreed to meet the ICPC

caseworker at a hotel, but the caseworker did not believe that Father and L.L. were living there.

The caseworker eventually received information that Father and L.L. had stayed in the homes of

two different women, but she had not met either woman or had the opportunity to investigate them

or their homes. Because of Father’s lack of stable housing and his failure to cooperate with the

ICPC caseworker, Pennsylvania revoked its ICPC approval of Father as a placement for L.L.
                                                  4


       {¶10} Meanwhile, before Father and L.L. moved out of K.W.’s home, Father had not been

cooperating with the caretakers of her older two half-siblings in Ohio to arrange sibling visits. On

August 30, 2021, the trial court ordered Father to arrange for L.L. to have visits with her half-

siblings at least one weekend a month. By that time, only one of L.L.’s half-siblings remained in

the home of Uncle and the other had been placed with that child’s father. On September 17, 2021,

L.L. returned to Summit County, apparently for court-ordered visitation with her half-siblings.1

       {¶11} While L.L. was in Ohio, because Pennsylvania had revoked its ICPC approval, the

child was again placed in Uncle’s home. Based on Father’s erratic behavior observed by the CSB

caseworker, and information received from the ICPC caseworker, CSB also became concerned

about Father’s mental health. Father had been evasive and dishonest with them, had expressed

increasingly paranoid thoughts, and, according to the CSB caseworker, his statements were

“nonsensical at times.” The paternal grandmother also contacted the CSB caseworker to express

concerns about Father’s unstable mental health.

       {¶12} Because L.L. had returned to Uncle’s home and was again doing well there, and

this case had been pending for nearly two years, CSB moved to place L.L. in the legal custody of

Uncle. Father alternatively moved for L.L. to be placed in his legal custody. Following a hearing

before a magistrate, L.L. was placed in the legal custody of Uncle. The trial court adopted the

magistrate’s decision and entered an independent judgment placing L.L. in the legal custody of

Uncle. Father did not file objections to the magistrate’s decision. Instead, after his




       1
          The specific details of L.L.’s trip to Ohio, including who transported her, are not set forth
in the record.
                                                  5


trial counsel withdrew and he was appointed appellate counsel, he filed an appeal of the trial

court’s judgment. His three assignments of error will be addressed together to facilitate review.

                                                  II.

                                  ASSIGNMENT OF ERROR I

       [FATHER] WAS DENIED HIS FUNDAMENTAL AND CONSTITUTIONAL
       RIGHT TO EFFECTIVE ASSISTANCE OF COUNSEL, AS MADE
       APPLICABLE TO THE STATES BY AND THROUGH THE FOURTEENTH
       AMENDMENT TO THE U.S. CONSTITUTION.

                                 ASSIGNMENT OF ERROR II

       THE TRIAL COURT COMMITTED PLAIN ERROR WHEN IT GRANTED
       LEGAL CUSTODY TO MATERNAL UNCLE WHEN THE AGENCY DID NOT
       PROVIDE REASONABLE REUNIFICATION EFFORTS.

                                 ASSIGNMENT OF ERROR III

       THE TRIAL COURT ERRED AND COMMITTED PLAIN ERROR WHEN IT
       GRANTED LEGAL CUSTODY OF THE MINOR CHILD TO MATERNAL
       UNCLE AND DENIED FATHER’S MOTION FOR LEGAL CUSTODY.

       {¶13} Father challenges the trial court’s legal custody decision as not being supported by

the evidence and because he asserts that CSB did not provide him with reasonable reunification

efforts. Father does not dispute that he did not file objections to the magistrate’s decision.

       {¶14} To avoid forfeiture of these arguments, Father was required to comply with Juv.R.

40(D). Juv.R. 40(D)(3)(b)(iv) provides, in relevant part, that “[e]xcept for a claim of plain error,

a party shall not assign as error on appeal the court’s adoption of any factual finding or legal

conclusion * * * unless the party has objected to that finding or conclusion as required by Juv.R.

40(D)(3)(b).” Because Father did not file objections, he concedes that he did not preserve the

issues raised in his second and third assignments of error for appellate review and has confined his

argument to a plain error standard of review. His first assignment of error is that his trial counsel

was ineffective for failing to file timely objections to the magistrate’s decision.
                                                 6


       {¶15} Under either standard of review, Father has the burden to demonstrate substantial

error and prejudice. To establish a claim of ineffective assistance of counsel, Father must

demonstrate that his trial counsel’s performance was deficient, and that the deficient performance

prejudiced his case. Strickland v. Washington, 466 U.S. 668, 687 (1984). To establish prejudice,

he must show that there is a reasonable probability that, but for trial errors, the result of the

proceeding would have been different. Id. at 694.

       The standard of review for plain error is similar to the standard for reviewing a
       claim of ineffective assistance of counsel, although plain error requires more
       certain proof of prejudice to the appellant. While ineffectiveness requires proof of
       a reasonable probability that the trial result would have been different but for the
       error, plain error under the criminal standard requires proof that the trial
       result clearly would have been otherwise. State v. Murphy, 91 Ohio St.3d 516, 559
       (2001) (Cook, J, concurring). The civil plain error standard requires the
       demonstration of an even greater level of error, as it must be one that rises to the
       level of challenging the legitimacy of the underlying judicial process
       itself. Goldfuss v. Davidson, 79 Ohio St.3d 116 (1997), syllabus. This Court has
       not determined which is the appropriate plain error standard to apply in cases
       involving [] parental rights and it need not do so now. See In re D.S., 9th Dist.
       Summit No. 24619, 2009-Ohio-3167, ¶ 10.

In re J.S., 9th Dist. Summit Nos. 28342 and 28344, 2017-Ohio-75, ¶ 9.

       {¶16} This Court will review each of Father’s alleged errors to determine whether he has

demonstrated error that rose to the high level required under either the ineffective assistance

standard or the plain error standard of review. First, Father asserts that his trial counsel was

ineffective for failing to file objections to the magistrate’s decision. Although he did not specify

what objections trial counsel should have raised, this Court will presume that he is referring to the

arguments raised in his remaining assignments of error. Father’s second assignment of error is

that CSB did not make reasonable efforts to place L.L. with Father or prevent her removal from

his custody. His third assignment of error is that the trial court erred in concluding that legal
                                                    7


custody to Uncle, rather than Father, was in the best interest of L.L. We will address each argument

in turn.

                                   Reasonable reunification efforts

           {¶17} Father first points to the trial court’s finding that CSB made reasonable efforts to

reunify L.L. with Father, attempting to demonstrate plain error or that trial counsel was ineffective

for failing to challenge the reasonable efforts finding. No one disputes that CSB had the obligation

to make reasonable reunification efforts in this case. This Court has explained:

           The law imbues parents with the substantial right to raise their children and
           concomitantly entitles them to all legally permissible procedural and substantive
           protections. In re C.S., 9th Dist. Summit Nos. 29927, 29929, and 29938, 2021-
           Ohio-3182, ¶ 25. These include the child welfare agency’s obligation to
           make reasonable efforts to reunify children with one or both parents. Id. The case
           plan is the tool used by the agency to facilitate family reunification efforts. In re
           H.S., 9th Dist. Summit Nos. 28944 and 28948, 2018-Ohio-3360, ¶ 18. In fact, the
           overriding purpose of the case plan is to allow the agency to assist the parents in
           remedying the conditions underlying a child’s removal so that the child can be
           returned safely to one or both parents’ custody. In re S.R., 9th Dist. Summit No.
           27209, 2014-Ohio-2749, ¶ 45.

In re K.J., 9th Dist. Summit No. 29915, 2021-Ohio-4413, ¶ 18.

           {¶18} In this case, the record reveals that CSB provided Father with reasonable

reunification efforts throughout this case, but that Father’s own conduct was the obstacle to him

receiving legal custody of L.L. The original case plan required Father to contact CSB if he wanted

to assume a parenting role in the life of L.L. The case plan was adopted as an order of the court

on March 4, 2020. Five months later, Father spoke to the CSB caseworker and expressed interest

in custody of L.L. CSB promptly amended the case plan to add reunification services for Father

and Father participated in those services. After a period of extended visits with L.L. and approval

for ICPC placement in Pennsylvania, CSB facilitated the placement of L.L. with Father in the

Pennsylvania home where he resided with K.W. and her children.
                                                 8


       {¶19} Under the conditions of Father’s ICPC placement and the amended case plan,

Father was required to maintain a stable home with L.L. for at least six months and keep the ICPC

caseworker apprised of any changes in L.L.’s living circumstances. Father failed to comply with

either of those requirements, however. Approximately five months after L.L. was placed with

Father, without notifying the ICPC caseworker, Father and L.L. moved out of K.W.’s home.

       {¶20} More than one week later, the ICPC caseworker discovered that Father had

relocated with L.L. only because K.W. called her to cancel an upcoming scheduled home visit.

When the ICPC caseworker was able to reach Father, he failed to inform her where he and L.L.

were staying. He did not secure a stable home that could be inspected and approved for placement

of the child. L.L. was ultimately returned to Uncle’s home, not because of a lack of reunification

efforts in this case, but because Father failed to comply with the requirements of the case plan and

ICPC placement.

       {¶21} Even by the time of the hearing in January 2022, Father had not demonstrated that

he had a stable home. Several witnesses testified that they did not know where Father was living,

or even if he was in Ohio or Pennsylvania. Father had told people throughout this case that he

planned to move to Florida. Father testified at the hearing that he was staying with a friend in

Pennsylvania, but he still planned to move to Florida.

       {¶22} A few weeks before the hearing, Father told the guardian ad litem that he was living

with the paternal grandmother and arranged for a meeting at the grandmother’s home. The

guardian ad litem believed that he was speaking to Father where he was residing. The grandmother

later reached out to the CSB caseworker, however, to inform her that Father was not living in her

home because he was not emotionally stable, and she did not want him living there. The

grandmother did not know where Father was living at that time. The grandmother had a lengthy
                                                9


conversation with the caseworker, during which she expressed concerns about Father’s paranoia

and mental instability.

        {¶23} On appeal, Father asserts that CSB did not provide him with reasonable

reunification efforts because, after becoming concerned about his mental health, it did not amend

the case plan to add mental health services for Father. When concerns first arose about Father’s

mental health, however, Pennsylvania had revoked its ICPC approval because of Father’s lack of

housing and failure to cooperate with the ICPC caseworker, and L.L. was returned to Uncle’s

home.

        {¶24} In addition to Father’s failure to cooperate with the children services agencies in

Pennsylvania and Summit County, CSB was running out of time to find L.L. a permanent home.

By that time, this case had been pending for nearly two years and the trial court lacked authority

to grant another extension of temporary custody to allow Father to work on mental health and other

reunification services. See R.C. 2151.353(G); R.C. 2151.415(D)(4). Because L.L. was again

doing well in Uncle’s home, CSB decided to move for legal custody to Uncle.

                                     Legal custody to Uncle

        {¶25} Next, Father challenges the trial court’s decision to award legal custody of L.L. to

Uncle. An award of legal custody must be supported by a preponderance of the evidence. In re

M.F., 9th Dist. Lorain No. 15CA010823, 2016-Ohio-2685, ¶ 7. “Preponderance of the evidence

entails the greater weight of the evidence, evidence that is more probable, persuasive, and

possesses greater probative value.” (Internal quotations omitted.) Id.

        {¶26} In considering whether the juvenile court’s judgment is against the manifest weight

of the evidence, this Court “weighs the evidence and all reasonable inferences, considers the

credibility of witnesses and determines whether in resolving conflicts in the evidence, the [finder
                                                 10


of fact] clearly lost its way and created such a manifest miscarriage of justice that the [judgment]

must be reversed and a new [hearing] ordered.” (Internal citations and quotations omitted.)

Eastley v. Volkman, 132 Ohio St.3d 328, 2012-Ohio-2179, ¶ 20. When weighing the evidence,

this Court “must always be mindful of the presumption in favor of the finder of fact.” Id. at ¶ 21.

       {¶27} “Following an adjudication of neglect, dependency, or abuse, the juvenile court’s

determination of whether to place a child in the legal custody of a parent or a relative is based

solely on the best interest of the child.” In re K.H., 9th Dist. Summit No. 27952, 2016-Ohio-1330,

¶ 12. No specific test or set of criteria is set forth by statute regarding an award of legal custody,

but Ohio courts agree that the juvenile court must base its decision to award legal custody on the

best interest of the child. In re B.B., 9th Dist. Lorain No. 15CA010880, 2016-Ohio-7994, ¶ 18,

quoting In re N.P., 9th Dist. Summit No. 21707, 2004-Ohio-110, ¶ 23. The juvenile court is guided

by the best interest factors enumerated in R.C. 2151.414(D) relating to permanent custody. In re

B.G., 9th Dist. Summit No. 24187, 2008-Ohio-5003, ¶ 9, citing In re T.A., 9th Dist. Summit No.

22954, 2006-Ohio-4468, ¶ 17. Those factors include the interaction and interrelationships of the

child, the child’s wishes, the custodial history of the child, and the child’s need for permanence.

R.C. 2151.414(D)(1)(a)-(e)2; see also In re B.C., 9th Dist. Summit Nos. 26976 and 26977, 2014-

Ohio-2748, ¶ 16.

       {¶28} The juvenile court may also consider the best interest factors in R.C. 3109.04(F)(1).

In re K.A., 9th Dist. Lorain Nos. 15CA010850 and 15CA010860, 2017-Ohio-1, ¶ 17. While many

factors overlap with those set forth in R.C. 2151.414(D)(1), a separate factor relevant here is the




       2
          R.C. 2151.414(D)(1)(e) also requires the trial court to consider whether any of the factors
set forth in R.C. 2151.414(E)(7)-(11) apply to this case, but none of those factors are relevant here.
                                                 11


proposed custodian’s likelihood to honor and facilitate visitation or parenting time.         R.C.

3109.04(F)(1)(f).

       {¶29} Father’s interaction with L.L. began approximately five months after the case plan

was adopted. Their visitation went well and expanded until L.L. was placed with Father in K.W.’s

home for approximately five months. Their interaction was positive, as observed by the ICPC

caseworker, but K.W. owned the stable home and had assumed most of the parenting duties. L.L.

returned to Ohio and was placed with Uncle during late September 2021. From that time until the

time of the hearing four months later, Father did not come to visit L.L. Father told the caseworker

that he had not visited because it was too painful to see L.L. living with Uncle.

       {¶30} Uncle’s interaction with L.L. throughout this case had been positive. L.L. lived

with Uncle for more than a year before the child was placed with Father in Pennsylvania. After

L.L. returned to Uncle’s home, she lived there for another four months before the hearing. One of

the child’s half-siblings also lived in Uncle’s home and Uncle had ensured that L.L. was able to

see her other half-sibling, who lived with that child’s father.

       {¶31} Because L.L. was only five years old at the time of the hearing, the guardian ad

litem spoke on her behalf. He opined that legal custody to Uncle was in the child’s best interest

because he had provided her with a stable home for well over a year during this case and the child

was doing well there. The guardian ad litem expressed concerns about Father receiving legal

custody, including that he had been dishonest about where he was living and was increasingly

demonstrating signs of mental instability. The guardian ad litem testified that, when he went to

visit Father in the grandmother’s home, Father became so agitated over simple questions that the

grandmother had to intervene to calm him down.
                                                 12


       {¶32} This case had been pending for over two years by the time of the final dispositional

hearing. L.L. had moved back and forth between temporary placements and needed a legally

secure permanent home. Uncle was prepared to provide the child with a stable, permanent home,

while Father had yet to demonstrate to CSB that he had a suitable home.

       {¶33} Finally, the trial court heard evidence that Uncle was willing to facilitate visits

between Father and L.L., as well as between L.L. and her half-sibling, as he had done throughout

this case. Father, on the other hand, had not allowed L.L. to attend visits with her half-siblings

until the court compelled him to do so.

       {¶34} Given the evidence before the trial court, Father has failed to demonstrate any error

in the trial court’s reasonable efforts finding or its legal custody decision, much less the level of

error and prejudice required to demonstrate plain error or ineffective assistance of trial counsel.

Father’s assignments of error are overruled.

                                                III.

       {¶35} Father’s assignments of error are overruled. The judgment of the Summit County

Court of Common Pleas, Juvenile Division, is affirmed.

                                                                                Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.
                                                13


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     DONNA J. CARR
                                                     FOR THE COURT



CALLAHAN, J.
SUTTON, J.
CONCUR.


APPEARANCES:

JASON D. WALLACE, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN R. DIMARTINO, Assistant
Prosecuting Attorneym, for Appellee.

VICTOR O. CHUKWUDELUNZU, Attorney at Law, for Appellee.

NEIL P. AGARWAL, Guardian ad Litem.